Citation Nr: 0722386	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  99-04 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for degenerative disc disease of the cervical 
spine with spondylosis and nerve root compression at C6-C7 
for the period from September 24, 2004, forward.

2.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative disc disease of the cervical 
spine with spondylosis and nerve root compression at C6-C7 
for the period prior to September 24, 2004.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles, California, that assigned a 20 percent disability 
rating for cervical spine spondylosis and nerve root 
compression at C6-C7, after granting service connection for 
the same.  The veteran appealed the assigned rating.  
Thereafter, by a rating action dated in February 1999, the 20 
percent disability rating assigned for the veteran's cervical 
spine disability was increased to 40 percent, effective from 
September 1997 (date of claim).  In February 2007, the RO 
issued a rating decision that assigned a 60 percent 
disability rating for degenerative disc disease of the 
cervical spine with spondylosis and nerve root compression at 
C6-C7, effective from September 24, 2004.

The Board most recently remanded the matter in August 2004 
for the purpose of obtained additional evidence and curing 
specified due process deficiencies.  The matter was returned 
to the Board in May 2007 for final appellate consideration.

The Board notes that this appeal initially included claims 
for service connection for low back and a total disability 
evaluation based on individual unemployability.  In August 
2004, the Board issued a decision that denied entitlement to 
service connection for a chronic acquired disability of the 
low back.  In February 2007, the RO granted a total 
disability evaluation based on individual unemployability.  
These issues are therefore no longer the subject of appellate 
consideration.


FINDINGS OF FACT

1.  For the period from September 24, 2004, forward, the 
veteran is receipt of the maximum schedular rating for his 
cervical spine disability and receiving a total disability 
evaluation based on individual unemployability with respect 
to the same.

2.  For the period prior to September 24, 2004, there is no 
evidence that the veteran's cervical spine disability 
resulted in pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for degenerative disc disease of the cervical spine 
with spondylosis and nerve root compression at C6-C7 have not 
been met for the period from September 24, 2004, forward.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5287, 5290, 5293 (2002), Diagnostic Codes 5287, 5290, 
5293 (2003), Diagnostic Codes 5237, 5242, 5243 (2006).

2.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease of the cervical spine 
with spondylosis and nerve root compression at C6-C7 have not 
been met for the period prior to September 24, 2004.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5287, 5290, 5293 (2002), Diagnostic Codes 5287, 5290, 
5293 (2003), Diagnostic Codes 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial agency decision in October 1998.  
The RO's October 2002, February 2004, and September 2004 
notice letters informed the veteran that he could provide 
evidence to support his claim or location of such evidence 
and requested that he provide any evidence in his possession.  
The notice letters notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  While the 
veteran was never provided a notification letter outlining 
the criteria for establishing effective dates, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Id.  Further, as the veteran was granted service connection 
for the claimed disability and assigned a disability 
evaluation and initial effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
Moreover, the veteran was provided notice of the regulations 
for evaluating his cervical spine disability in the January 
1999 statement of the case and numerous supplemental 
statements of the case, and he has not otherwise argued 
failure of notice.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full complying notice was not provided prior 
to the initial adjudication of the claim the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Post-service 
outpatient and inpatient treatment records have also been 
secured.  The veteran has not identified any other post-
service medical care providers.  The veteran was afforded 
multiple VA examinations and tests to assess the level of 
disability of his cervical spine.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 

Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claim on appeal originated from the RO decision that 
granted service connection for low back disability.  The 
claim therefore stems from the initial rating assigned to 
that disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
        Slight............................................. 
............10

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Service connection for cervical spine spondylosis and nerve 
root compression at C6-C7 was granted in October 1998.  A 20 
percent disability evaluation was assigned under Diagnostic 
Code 5290.  By a rating action dated in November 1999, the 20 
percent rating was increased to 40 percent based on 
intervertebral disc syndrome, Diagnostic Code 5293.  The 
effective dated of the increase was September 22, 1997, which 
was the date of claim.  In February 2007, the RO issued a 
rating decision that assigned a 60 percent disability rating 
for degenerative disc disease of the cervical spine with 
spondylosis and nerve root compression at C6-C7, effective 
from September 24, 2004.  A 60 percent disability rating is 
the maximum schedular rating available for intervertebral 
disc syndrome under the "old" or "new" criteria.  A higher 
rating may not be assigned.   

The veteran is also receiving in excess of the maximum 
schedular rating for loss of range of motion of the cervical 
spine under the "old" and "new" rating criteria.  As the 
veteran complained of chronic pain on motion at his VA 
examinations, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  See VAOPGCPREC 36-97 (1997) (holding 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae).  However, as 
the veteran is receiving the maximum schedular rating for 
intervertebral disc syndrome and limitation of motion of the 
lumbar spine, there is no basis for a rating greater than 60 
percent based on limitation of motion due to any functional 
loss.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran is currently unemployed and suffers 
from significant nonservice-connected disabilities.  The 
Board finds that the service-connected cervical spine 
disability, while clearly affecting his ability to work, is 
fully contemplated in his current evaluation under the rating 
schedule.  The service-connected cervical spine disability 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, this disability does 
not warrant referral for an extra-schedular evaluation.

Additionally, the veteran was awarded a total disability 
evaluation based on individual unemployability on account of 
his cervical spine disability, effective from September 2004.  
The assignment of a total disability evaluation based on 
individual unemployability is in itself an extraschedular 
rating.  

For the period prior to September 24, 2004, the veteran is 
receiving in excess of the maximum rating for loss of range 
of motion of the cervical spine under both the new and old 
rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  The veteran is also receiving 
the maximum disability rating for ankylosis of the cervical 
spine.  Therefore, the only means by which a higher (60 
percent) rating could be assigned would be if there is 
evidence that the veteran's cervical spine disability 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.  

The outpatient treatment records from the El Paso VA Medical 
Center (VAMC) do not show that the symptoms of the veteran's 
intervertebral disc syndrome are persistent and compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  The records are also silent as to the 
veteran experiencing incapacitating episodes due to his 
intervertebral disc syndrome.  

The report of a December 2002 VA examination showed some 
neurological impairment.  Specifically, the veteran 
complained of weakness and numbness of both upper 
extremities.  Reflexes were reduced.  X-rays showed foraminal 
encroachment from C3 to C7.  The examiner noted that the 
veteran's cervical spine disability involved the joints of 
the cervical spine and compression of the nerve roots.  
However, there was no evidence of involuntary muscle spasm or 
atrophy.  It was also noted that there had been no periods of 
incapacitation or bed rest within the past 12 months.  
Earlier examinations (August and November 1998) contained 
similar findings.  In sum, for the period prior to September 
24, 2004, there is no evidence that the veteran's cervical 
spine disability resulted in pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
year.  Even in considering the tenets of 38 C.F.R. §§ 4.40, 
4.45, 4.50, the Board finds that an increased evaluation (60 
percent rating) under the "old" Diagnostic Code 5293 or 
"new" Diagnostic Code 5243 is not warranted.  See 
VAOPGCPREC 36-97 (1997).

Consideration has also been given as to whether the veteran 
could be assigned a higher disability rating for the 
neurological and orthopedic manifestations of his 
intervertebral disc syndrome.  In this regard, the Board 
notes that prior to September 23, 2002, there was no 
provision within Diagnostic Code 5293 that would allow for a 
separate compensable ratings for the neurological and 
orthopedic manifestations.  Such an assignment would 
therefore be prohibited under the restrictions against 
pyramiding.  See 38 C.F.R. § 4.14.  

Further, with respect to the period between September 23, 
2002, and September 24, 2004, the Board finds that the 
evidence does not support the assignment of a disability 
rating in excess of the assigned 40 percent.  There were very 
little signs of neurological involvement.  While he was shown 
to have decreased reflexes in December 2002, the examination 
report also indicated that there was no evidence of 
involuntary muscle spasm, incoordination, muscle fatigue, or 
muscle atrophy.  Thus, assuming arguendo that it was 
established that the veteran suffered from incomplete 
paralysis of the radicular nerves due to his cervical spine 
disability, the level of disability would be no more than 
mild, which would result in a 20 percent disability rating 
assigned for each arm.  See 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Codes 8510, 8511, 8512, 8513.  That would give the 
veteran a combined disability rating of 36 percent, which 
would round up to 40 percent.  See 38 C.F.R. § 4.25.  With 
respect to the orthopedic manifestations, the December 2002 
examination indicated that forward flexion was limited to 40 
degrees, which would warrant no more than a 10 percent rating 
under the "old" Diagnostic Code 5290 or "new" Diagnostic 
Code 5242.  Such would then give the veteran a combined 
disability rating under 38 C.F.R. § 4.25 of 42 percent, which 
would round down to 40 percent.  Put another way, separately 
rating the orthopedic and neurologic manifestations of the 
veteran's cervical spine disability would not result in a 
higher rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for degenerative disc disease of the cervical spine 
with spondylosis and nerve root compression at C6-C7 for the 
period prior to September 24, 2004, is denied.

Entitlement to an initial disability rating in excess of 60 
percent for degenerative disc disease of the cervical spine 
with spondylosis and nerve root compression at C6-C7 for the 
period from September 24, 2004, forward, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


